DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system, a computer program product and a method. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities  in the form of managing personal behaviors or interactions between people, namely legal case management and sharing tasks and responsibilities between different legal providers.  Using claim 20 as a representative example that is applicable to claim 1 and 12, the abstract idea is defined by the elements of:
generate a first portfolio for a legal case, the portfolio including a first status bar that includes a representation of a plurality of phases of the legal case; 
assign editing authority to a first user for the first portfolio; 
display the first status bar and the representation of the plurality of phases … to the first user, 
receive a request from the first user to send the first portfolio to a second user, the request selecting whether the second user has editing authority or read-only authority; 
generate the first portfolio including the first status bar as a second portfolio including a second status bar, the second portfolio being accessible by the second user; 
in response to the second user being selected for read-only authority:
 assign read-only authority to the second user for the second portfolio; 
display the second status bar as read-only . . . to the second user; and 
maintain editing authority for the first user for the first portfolio; and in response to the second user being selected for editing authority: 
assign editing authority to the second user for the second portfolio; 
display the second status bar as editable . . . to the second user; and 
maintain editing authority for the first user for the first portfolio.
As noted above, the limitations are reciting a method of organizing human activity because the claim is reciting concepts relating to the managing of transactions/workflow between people, specifically those working on a legal matter. The limitations recite the steps of generating a portfolio, including a task/status bar representing phases of the case, assigning users to work on the portfolio and giving those users editing or read-only access. MPEP 2106.04.  The specification notes that the claims relate top “presenting and sharing an interactive legal matter with multiple users.” (Spec. pg. 1). Additionally, the claimed steps can be performed mentally by a person.  A person can mentally identify perform these legal case management steps utilizing pen and paper. These limitations amount to a mental process that has been practiced by attorneys for decades, including organizing case data, setting timelines and to-do lists and collaborating with others giving access to files based on roles in the case. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
The additional elements of claims 1, 12 and 20 amount to:
a non-transitory memory that stores computer instructions;
a processor that executes the computer instructions; and
a first and second graphical user interface.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)).
With respect to the use of a computing system with memory, processor and the executable code stored in the memory, and the displaying of data on a graphical user interface, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). Moreover, for the display of data on a GUI, the examiner notes that the mere display of data is an insignificant extra solution activity that does not provide for integration at the second prong. Data display is also a well understood activity that for step 2B does not amount toreciting significantly more. The Federal Circuit in Trading Techs. Int’ v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures | LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the display step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (memory, GUI, processors, computer program product, etc.) does not amount to more than simply instructing one to practice the abstract idea by using a computing device with a processor and memory, etc., to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). Moreover, for the display of data on a GUI, the examiner notes that the mere display of data is an insignificant extra solution activity that does not provide for integration at the second prong. Data display is also a well understood activity that for step 2B does not amount toreciting significantly more. The Federal Circuit in Trading Techs. Int’ v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures | LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the display step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner.
For claims 2-11 and 13-19, the claims are considered to be reciting the same abstract idea that was found for claims 1,12, and 20, for the same reasons set forth by the examiner for the independent claims. These limitations are just serving to further define the same abstract idea. Nothing additional is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.

Prior Art
Regarding claims 1-20, the references of the Prior Art of record, either singularly or in a combination, and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
generating a first portfolio for a legal case, the portfolio including a first status bar that includes a representation of a plurality of phases of the legal case; assigning editing authority to a first user for the first portfolio; displaying the first status bar and the representation of the plurality of phases as editable in a first graphical user interface to the first user; receiving a request from the first user to send the first portfolio to a second user, the request selecting whether the second user has editing authority or read-only authority; generating the first portfolio including the first status bar as a second portfolio including a second status bar, the second portfolio being accessible by the second user; in response to the second user being selected for read-only authority: assigning read-only authority to the second user for the second portfolio; displaying the second status bar as read-only in a second graphical user interface to the second user; and maintaining editing authority for the first user for the first portfolio; and in response to the second user being selected for editing authority: assigning editing authority to the second user for the second portfolio; displaying the second status bar as editable in the second graphical user interface to the second user; and maintaining editing authority for the first user for the first portfolio.
Relevant prior art Borlack US 20160026954 teaches a system and method for management of legal projects wherein status bars are utilized indicating a workflow of the case. Borlack does not teach the concept of managing user permissions for accessing and editing the cases. 
Relevant prior art Porcari et al., US 20040025048 teaches a method and system for role-based access control to a collaborative online workflow, but does not teach the concept of generating additional portfolios based on requests to send portfolios to users.
Relevant prior art Jenkins US 7392254 teaches project management systems and method that enable users to access information and track data through the project lifecycle. Jenkins describes project statuses and roles and permissions, but does not describe the claimed limitations as recited by Applicant.
Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689